991 So. 2d 336 (2008)
Ex parte Torrey Twane McNABB.
(In re Torrey Twane McNabb
v.
STATE of Alabama).
1070429.
Supreme Court of Alabama.
February 22, 2008.
M. Bradley Almond of Almond & Cheshire, LLC, Tuscaloosa, for petitioner.
Submitted on petitioner's brief only.
Prior report: Ala.Crim.App., 991 So. 2d 313.
LYONS, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
SEE, WOODALL, STUART, SMITH, BOLIN, PARKER, and MURDOCK, JJ., concur.
COBB, C.J., recuses herself.